Citation Nr: 1822876	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased evaluation for diabetes mellitus currently evaluated as 20 percent disabling. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include Major Depressive Disorder (MDD), claimed as secondary to service prostate cancer resulting in erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from March 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) of Seattle, Washington.

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2014 rating decision, the RO, in pertinent part, denied an increased rating for Diabetes over 20 percent and denied service connection for an acquired psychiatric disorder.  In a March 2014 Notice of Disagreement the Veteran, requested a higher evaluation of 40 percent for diabetes mellitus and service connection for MDD.  A Statement of the Case has never been issued concerning the increased rating for Diabetes, and that will be resolved herein.  See Manlincon v. West, 12 Vet. App. 238 (1999).  It is noted that there has been additional evidence received, including testimony before the undersigned at an August 2016 hearing that must be considered initially by the RO before a Statement of the Case is promulgated.

Regarding the Veteran's claim for MDD, the claims file documentation reveals that the RO scheduled the Veteran for a VA psychiatric examination in April 2015, but cancelled due to ordering the incorrect examination.  Moreover, following the hearing, evidence has been received to the effect that the Veteran has posttraumatic stress disorder (PTSD).  Thus the issue has been properly expanded on the title page.

The Veteran testified in an August 2016 hearing before the undersigned regarding an increased rating for diabetes mellitus and service connection for MDD. The Veteran also asserted that he is currently being treated at the VA for his MDD which he asserts is a residual of his prostate cancer.  The Veteran testified that he currently was being medicated by the VA with fluoxetine for his MDD and regularly attends counseling.  The Veteran also testified to the existence of private examination records regarding his diabetes mellitus and private counseling sessions regarding his MDD.  An attempt to obtain all records should be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file, specifically to include records of any complaints, treatments or diagnosis of the Veteran's diabetes mellitus and any psychiatric disorder to include MDD and PTSD.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be set out in the claims folder.  

2. The AOJ must arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology any psychiatric disorder, and the likely etiology of any pathology found.  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  After a thorough review of the medical history, the examiner is requested to prepare an opinion which answers the following questions:

a)  Does the Veteran currently have a current chronic psychiatric disorder?  If so, what is the most appropriate diagnosis?  

b)  If the answer to a) is yes, taking into consideration the Veteran's service treatment records STRs, lay statements, hearing records, post-service VA or private treatment records, and employment health examinations and most recent VA examination, is it as likely as not (that is, a probability of 50 percent or greater) that any current psychiatric disorder of the Veteran had its origin in service or is in any way related to the Veteran's active service?  
   
   c)  In the alternative, is it as likely as not that any 
   psychiatric disorder found is proximately due to, the
   result of, or aggravated (permanently made worse by)
   a service connected disorder, including diabetes, 
   residuals of prostate cancer, or erectile dysfunction.
   Please provide a complete rationale for the findings.

3.	The AOJ must readjudicate the issue of an increased rating for diabetes considering the evidence received since the February 2014 rating action.  If a new examination is needed, it should be conducted in accordance with applicable procedures.  If the benefit sought is not granted, a Statement of the Case should be promulgated on this issue.  The Veteran and his representative are informed that to continue the appeal, a timely substantive appeal should be filed, otherwise the appeal will be closed by the AOJ. 

4.	After undertaking any other appropriate development, the AOJ shall re-adjudicate service connection issue on appeal.  If the AOJ does not fully grant the benefits sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

